—In an action, inter alia, for an accounting, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Belen, J.), entered September 10, 1997, which, upon an order of the same court, dated June 26, 1997, granting the motion of the defendant Kim Suk Su pursuant to CPLR 3126, dismissed the complaint.
Ordered that the appeal is dismissed, with one bill of costs.
By decision and order dated March 31, 1998, the plaintiffs’ appeal from an order of the Supreme Court, Kings County, dated June 26, 1997, was dismissed for failure to perfect. The dismissal of that appeal was an adjudication on the merits with respect to all issues which could have been reviewed therein, and therefore the plaintiffs are precluded from obtaining appellate review of those issues at this time (see, Bray v Cox, 38 NY2d 350; Kimble v Caraballo, 243 AD2d 610; Chemical Bank v Zisholtz, 227 AD2d 580). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.